PER CURIAM.
We affirm the judgment for the defendant (appellee) in this diversity case governed by Nebraska law and tried to Judge John W. Delehant without a jury. He has written an exhaustive opinion, reported in D.C., 204 F.Supp. 207, to which we can add nothing. That opinion and the briefs of the parties have convinced us that the judgment appealed from represents, at the very least, a permissible conclusion with respect to a doubtful question of Nebraska law, which this Court will not reverse. Homolla v. Gluck, 8 Cir., 248 F.2d 731, 733; Weiby v. Farmers Mutual Automobile Insurance Co., 8 Cir., 273 F.2d 327, 331; Village of Brooten v. Cudahy Packing Company, 8 Cir., 291 F.2d 284, 301.
Affirmed.